FELDMAN, Justice,
concurring.
The court recently held that a jury might convict a defendant of violating A.R.S. § 13-3502 without evidence, other than the allegedly obscene object itself, of the elements required by that statute and A.R.S. § 13-3501. State v. Superior Court, Ariz. (1986) (No. 17962-SA, consolidated with State v. Lin, No. 6671-PR, and State v. Coulter, No. 18364-SA, filed July 2,1986).1 The court today holds that the grand jury may indict for violation of the same statute by listening to the opinions and descriptions of the investigating officers, without examining the allegedly obscene item itself. It is interesting to think what next month may bring.
Respectable authority holds that a magistrate presiding at a preliminary hearing must look at the object himself and cannot rely on an officer’s description or judgment in making a determination of probable cause in an obscenity prosecution. Piepenburg v. Cutler, 649 F.2d 783, 790 (10th Cir.1981). But see State v. Alexander, 281 N.W.2d 349, 352-53 n. 3 (Minn.1979). Nevertheless, under the facts of this case I concur in the result reached by the majority. It is important to note that the prosecution attempted neither to keep the offending item from the grand jury nor to induce the jurors not to watch the entire film. Having seen part of the film, the jurors themselves asked whether they could stop and rely upon the descriptions of the remainder of the movie from the officers who had seen it. Thus the prosecution complied with the requirements of Crim*74mins v. Superior Court, 137 Ariz. 39, 668 P.2d 882 (1983), and the grand jury arguably acted within its powers under A.R.S. § 21-412.
In New York v. P.J. Video, Inc.,—U.S.—, 106 S.Ct. 1610, 89 L.Ed.2d 871 (1986), the United States Supreme Court held that a magistrate may rely on affidavits describing the general content of a film to establish probable cause for issuance of a search warrant in an obscenity investigation. Three members of the Court dissented with respect to the adequacy of the affidavits, id. at—, 106 S.Ct. at 1615, but the entire Court agreed that no higher showing of probable cause was required in obscenity cases. While it may be persuasively argued that the showing of probable cause for indictment or information should be higher than that necessary for issuing a warrant, to date our cases hold that a showing of “fair probability” is sufficient. E.g., State v. Coconino County Superior Court, 139 Ariz. 422, 424, 678 P.2d 1386, 1388 (1984); State v. Baumann, 125 Ariz. 404, 610 P.2d 38 (1980); see also Illinois v. Gates, 462 U.S. 213, 239, 103 S.Ct. 2317, 2333, 76 L.Ed.2d 527 (1983). The evidence considered by the grand jury in this case was sufficient to establish a “fair probability” of obscenity.
I concur in the result.

. Thus no evidence aside from the allegedly obscene item itself is required to establish “contemporary state standards” or the lack of "serious literary, artistic, political, or scientific value.” See A.R.S. § 13-3501(2)(a) and (c). In effect this allows each juror to decide these issues for himself. State v. Superior Court, Ariz. (Feldman, J., dissenting).